Case: 20-10035      Document: 00515589539         Page: 1     Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 5, 2020
                                  No. 20-10035
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Clifton Darrell Perry,

                                                             Plaintiff—Appellant,

                                       versus

   Garry Currie; Lorie Parker; Patsy Johnson; Sharon
   Peters; Captain Decola; Kayla Rigby; Bruce Rasco;
   Roxanna Charlisle; Charles Welmoth; Serena Ince,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CV-1028


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Clifton Darrell Perry, Texas prisoner # 02101830, appeals the district
   court’s dismissal of his pro se 42 U.S.C. § 1983 action under 28 U.S.C.
   § 1915A(b) as either frivolous or for failure to state a claim upon which relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10035      Document: 00515589539          Page: 2     Date Filed: 10/05/2020




                                    No. 20-10035


   could be granted. In his complaint, Perry, who was proceeding in forma
   pauperis (IFP), alleged that the defendants were liable for failure to protect
   and deliberate indifference in violation of the Eighth Amendment and also
   for violating his constitutional due process and First Amendment rights. The
   claims arose after Perry defended himself against an unprovoked attack by his
   cellmate, resulting in Perry being punished and removed from the prison unit.
   Perry also moves this court for the appointment of counsel.
          We review de novo the dismissal of a complaint as frivolous and for
   failure to state a claim. Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010).
   Regarding Perry’s claims that the defendants violated his due process rights
   by tampering with and failing to process his grievances, Perry has no liberty
   interest in having his grievances resolved to his satisfaction; therefore, the
   facts presented by Perry regarding this issue cannot state a viable due process
   claim. Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005). Because he raises
   the issue for the first time on appeal, we will not address Perry’s claim that
   the defendants violated his due process rights by denying him an opportunity
   to present witnesses during his disciplinary proceedings. See Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          Perry’s First Amendment claims are conclusory at best. In any event,
   the claims are barred by 42 U.S.C. § 1997e(e) because Perry does not allege
   a resulting physical injury and abandoned his request for declaratory relief.
   Geiger, 404 F.3d at 375.
          Regarding his failure-to-protect claim, Perry does not establish that
   the defendants were deliberately indifferent to his health or safety. Jones v.
   Greninger, 188 F.3d 322, 326 (5th Cir. 1999); Wilson v. Seiter, 501 U.S. 294,
   299–300 (1991). Perry alleged that days prior to the incident, Perry
   complained that his cellmate was acting funny, throwing things around the
   cell, and yelling expletives. Despite telling one defendant that he feared for




                                         2
Case: 20-10035        Document: 00515589539         Page: 3     Date Filed: 10/05/2020




                                     No. 20-10035


   his safety in light of his cellmate’s strange behavior, Perry did not tell anyone,
   nor does he now allege, that his cellmate threatened him, threw anything at
   him, or attempted to harm him in any way. The facts presented by Perry do
   not demonstrate that the defendants had actual knowledge that Perry’s
   cellmate posed a serious threat to Perry’s safety and disregarded that risk. See
   Whitley v. Hanna, 726 F.3d 631, 641 (5th Cir. 2013); Longoria v. Texas, 473
   F.3d 586, 594 (5th Cir. 2006).
          We are not required to appoint counsel for an indigent plaintiff in a
   civil suit unless exceptional circumstances exist warranting such an
   appointment. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). Perry’s
   claims are not particularly complex, and, given his filings, he has
   demonstrated that he is capable of competently proceeding through the court
   system without the assistance of counsel. Accordingly, we DENY his motion
   for the appointment of counsel. See id.; Baranowski v. Hart, 486 F.3d 112, 126
   (5th Cir. 2007).
          The district court’s dismissal of Perry’s complaint under § 1915A(b)
   counts as a strike for purposes of § 1915(g). See § 1915(g) (imposing a strike
   for an action that is dismissed on the grounds that it fails to state a claim upon
   which relief may be granted or is frivolous); see also Coleman v. Tollefson, 135
   S. Ct. 1759, 1763–64 (2015); Adepegba v. Hammons, 103 F.3d 383, 388 (5th
   Cir. 1996), abrogated in part on other grounds by Coleman, 135 S. Ct. at 1762–
   63. Perry is CAUTIONED that if he accumulates three strikes, he may not
   proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).
          AFFIRMED; motion DENIED; sanction warning issued.




                                           3